Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 13-32 in the reply filed on 09/18/2020 is acknowledged.
Claims 6-12, and 33-39 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2020.
Claims 1-3, 5 and 13-32 are pending for examination.
Claim Rejections - 35 USC § 112
The rejection of claims 1-5 and 13-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment filed 02/28/2021.
The rejection of claims 1-5 and 13-32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in response to Applicant’s amendment filed 02/28/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 13-32 stand rejected under 35 U.S.C. 103 as being unpatentable over Gabel et al. (WO2016/145014A1) in view of Melander et al. (US20060270727A1).
Applicant's arguments filed 02/28/2021 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that “this rejection has been overcome by reciting within Claim 1 the structure of the Brd4 binding moiety “A-” which is a substituent part of the A-L-B structure recited in Claim 1.  Moreover, Applicants argued that “the overall A-L-B structure positively recited in Claim 1 is neither disclosed nor suggested in the combined teachings of the Gabel et al. and Melander et al. references.  More specifically, Gabel et al. do disclose the JQ1 Brd4 binding moiety….the actual construct disclosed….is vastly different from the A-L-B structure recited in present Claim 1.”
Contrary to Applicant’s assertions, Gabel et al. discloses the BRD4 inhibitors of JQ1, IBET762 and IBET151, see the following structures of these compounds:
JQ1 has the following structure (Registry No. 1268524-70-4)



I-BET 762 (RN 1260907-17-2)


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

I-BET151 (Registry No. 1300031-49-5) has the following structure:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Contrary to Applicant’s assertions, the examples of BRD4 inhibitors described in Gabel et al. read on the BRD4 inhibitors of the following structure as recited in the instant claims:

    PNG
    media_image11.png
    107
    101
    media_image11.png
    Greyscale





 Thus, Applicant’s argument that the claims as amended are not obvious over the cited references is not persuasive.
As previously stated, Gabel et al. discloses a method for the treatment of neurological disorders associated with long-gene expression, including but not limited to Fragile X syndrome, see ¶ [0006].  In one embodiment, the agent that decreases expression of long genes in the brain is selected from a group including a BRD4 inhibitor.
Some non-limiting examples of BRD4 inhibitors include JQ1, see the following ¶ [0063], page 8 of this reference:  
    PNG
    media_image12.png
    85
    378
    media_image12.png
    Greyscale

Gabel et al. does not disclose an agent of formula A-L-B, specifically wherein the agent comprises a binding moiety that specifically binds one or more repeats of a target oligonucleotide selected from the group consisting of CGG, CTG, and CCTG.
Melander et al. teach a method for modulating the transcription of a gene wherein the gene comprises a plurality of repeats of an oligonucleotide sequence, wherein the gene is selected from the group consisting of DRPLA, HD, AR, ATXN1, ATXN2, ATXN3, CACNA1A, ATNX7, FMR1, FMR2, FXN, DMPK, SCA8, SCA10, SCA12, NTR, and ZNF9 (see claim 4 of this US PGPUB).
Melander et al. teach that this oligonucleotide repeat sequence is selected from CGG, GCC, GAA, CTG, CAG, CCTG, and ATTCT. (See claim 7 of this publication).
The method for modulating transcription disclosed in Melander et al. comprise the administration of a polyamide comprising a plurality of amide-lined linkable units see the following:

    PNG
    media_image13.png
    269
    391
    media_image13.png
    Greyscale

Furthermore, the methods of Melander et al. comprise wherein the treatable disease includes fragile X syndrome, and related disorders.
Absent evidence to the contrary, since the prior art teaches that Brd4 inhibitors, including JQ1, and compounds such a polyamides can be used to treat conditions such as Fragile X 
As per MPEP 2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,
205 USPQ 1069, 1072 (CCPA 1980).








THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633